This cause originated in this court on the filing of a complaint for an unspecified writ involving an expedited election matter. Upon consideration of respondent’s answer, which was not served in accordance with S.Ct.Prac.R. 10.9(C),
It is ordered by the court, sua sponte, that respondent serve relator with a copy of her answer in a manner specified by S.Ct.Prac.R. 10.9(C). Respondent shall file a certificate of service in this ease on the same date that service is made. This case shall then proceed in accordance with the schedule set forth in S.Ct.Prac.R. 10.9, with the relator’s evidence and merit brief due three days from the date of the filing of the certificate of service.
Lundberg Stratton, J., dissents and would dismiss the cause.